Citation Nr: 0408421	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation, effective March 16, 2000.  The veteran appealed 
the assignment of the 30 percent evaluation, and in a March 
2001 rating decision, the RO granted a 50 percent evaluation, 
effective March 16, 2000.  The veteran has indicated that he 
still wants a higher evaluation, and thus the appeal 
continues.


FINDING OF FACT

Post-traumatic stress disorder is manifested by nightmares, 
difficulty sleeping, intrusive thoughts, hypervigilance, 
exaggerated startle response, varying levels of depression, 
lack of interest in social activities, tendency to isolate 
from others, avoidance of crowds, and significant social, 
industrial, and emotional impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the May 2000 letter and by means of the 
discussions in the September 2000 and March 2001 rating 
decisions and the July 2002 statement of the case.  At the 
time the RO sent out the May 2000 letter, the veteran was 
seeking service connection for post-traumatic stress 
disorder, and thus the RO provided the veteran with the 
evidence necessary to substantiate a claim for service 
connection for post-traumatic stress disorder (as opposed to 
the evidence needed to substantiate an increased evaluation 
for the service-connected disability).  Following the 
issuance of the May 2000 letter, the RO granted service 
connection for post-traumatic stress disorder in the 
September 2000 rating decision and assigned a 30 percent 
evaluation.  The Board notes that VA's Office of General 
Counsel has determined if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue (here, the veteran has raised the new 
issue of entitlement to a higher evaluation for the service-
connected disability), section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VA OGC 
Prec. Op. No. 8-2003 (Dec. 22, 2003).  Thus, VA was not under 
an obligation to issue another VCAA letter in connection with 
the veteran's claim for a higher evaluation for post-
traumatic stress disorder.

In the September 2000 rating decision, the RO informed the 
veteran of the evidence necessary to obtain a 50 percent 
evaluation for post-traumatic stress disorder, which 
evaluation was subsequently granted in the March 2001 rating 
decision.  It is the March 2001 rating decision and the July 
2002 statement of the case that have informed the veteran of 
the evidence needed to obtain the next higher evaluation-
here, a 70 percent evaluation.  In those determinations, the 
RO laid out the criteria needed to obtain a 70 percent 
evaluation.  In the July 2002 statement of the case, the RO 
also provided the veteran with the criteria needed to obtain 
a 100 percent evaluation for post-traumatic stress disorder.  
Thus, the veteran was informed that the evidence needed to 
substantiate an evaluation in excess of 50 percent would be 
evidence showing that his symptomatology met that which was 
shown under the 70 percent and 100 percent evaluations.  
Based on the above facts, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Second, VA must inform the veteran in the same document of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the May 2000 letter, the RO told the veteran 
that it was responsible for obtaining service medical and 
personnel records, military treatment records, and VA 
treatment records, but that the veteran needed to tell it the 
names of the medical centers, the medical condition for which 
he had been treated, and the approximate dates of treatment.  
The RO also stated that it would request private medical 
records and related evidence, as well as records from other 
government agencies, such as the Social Security 
Administration.  This same information was provided to the 
veteran in the July 2002 statement of the case, when the RO 
included the provisions of 38 C.F.R. § 3.159.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The RO obtained the veteran's service medical 
records.  The veteran's counselor submitted the veteran's 
treatment records from the Vet Center in Spokane, Washington, 
and thus those records have been associated with the claims 
file.  The RO obtained treatment records from the VA Medical 
Center in Spokane, Washington.  The veteran has not indicated 
the existence of any additional records that would aid in 
substantiating the claim.  Additionally, in accordance with 
the duty to assist, the veteran has been provided with an 
examination in connection with his claim.

The Board notes that the veteran's representative has 
asserted that another examination be scheduled, as the last 
one was done in July 2000 and that the duty to assist would 
require that a new medical examination be done.  The Board 
disagrees, as there are treatment records dated up to July 
2002 that show treatment for the service-connected post-
traumatic stress disorder.  In the treatment records received 
from the VA Medical Center in Spokane, there are findings as 
to the veteran's post-traumatic stress disorder 
symptomatology.  Additionally, the veteran has not asserted 
that his disability has worsened during the appeal period; 
rather, he has consistently asserted that he warrants more 
than the initial assignment of the 50 percent evaluation.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has occurred in this case, as the letter was issued in May 
2000, and the rating decision was issued in September 2000.

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the May 2000 letter that was provided 
to the veteran does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  Specifically, in the July 2002 statement of the case, 
the RO provided him with the fourth element by including the 
provisions of 38 C.F.R. § 3.159(b)(1).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

II.  Decision

A February 2000 treatment record from the Vet Center shows 
that the veteran had brought himself to the clinic.  He 
stated he was divorced from his wife of 27 years and the 
father of two children.  The veteran stated he was self-
employed as a prosthesis maker for the VA hospital.  He 
reported a 20-year history of depression, anxiety, and stress 
since his return from Vietnam.  The veteran described feeling 
suicidal at the time he and his wife were getting a divorce 
three years prior.  The social worker noted there was no 
suicidal intent that day.  The veteran denied alcohol or drug 
abuse.  The social worker stated that the veteran was very 
emotional and tearful at times.  He stated the veteran 
described his depression as overwhelming at times.  

Subsequent February 2000 treatment records show that the 
veteran was learning stress reduction techniques.

A March 2000 treatment record from the Vet Center shows that 
the veteran reported a long history of depression, anxiety, 
and stress since his return from Vietnam.  He stated he had 
had three jobs since his discharge from service, which 
included a brick mason, athletic equipment reconditioner, and 
making orthotics.  The veteran reported there was a period 
where he was self-employed with his father for 15 to 20 
years.  He denied any legal issues or substance abuse.  The 
veteran described himself as being "majorly withdrawn" when 
it came to his social life.  He felt that he lost a sense of 
self.  The veteran stated he felt suicidal three years prior 
due to his divorce, after 27 years of marriage, but denied 
any suicidal ideation plan at that time.  The veteran stated 
that he wanted to deal with his problems and would do 
whatever it took to get better for himself.  The social 
worker stated the veteran was an "emotionally charged 
veteran."  He indicated that the veteran was neat, 
friendly/cooperative, tense, agitated, but was appropriate 
and had good judgment.

March 2000 and April 2000 treatment records show that the 
social worker and the veteran were working on the veteran 
practicing stress reduction techniques.  

May 2000 treatment records from the Vet Center show that the 
veteran was feeling stressed, but was happy because he had 
done some things of which he was proud.  He reported going 
out for coffee twice with his sister and father, had gone to 
breakfast with his brother, and had gone to hit golf balls 
over the weekend.  The social worker noted that the veteran 
seemed to be reaching for wellness.  He stated the veteran 
reported that it felt good to be able to enjoy his life 
again.  

In a May 2000 letter, the veteran's social worker stated that 
the veteran had post-traumatic stress disorder, which was 
chronic, and assigned a Global Assessment of Functioning 
(GAF) score of 50 and had been placed on antidepressants and 
a sleep aid.  

A July 2000 VA psychiatric evaluation report shows that the 
veteran reported he had been married from 1968 to 1995 and 
had two adult children.  He stated that his relationships 
with his children were slowly improving as he attempted to 
increase his contact with them.  The veteran attributed his 
divorce in 1995 to his withdrawal and post-traumatic stress 
disorder symptoms.  He reported he had begun seeing a 
counselor at the Vet Center in February 2000, which had 
helped him increase his understanding of and the ability to 
cope with his post-traumatic stress disorder symptoms.  He 
also stated he was seeing a psychiatrist at the VA Medical 
Center in Spokane and was on antidepressants.  The veteran 
stated he was self-employed and made orthotics and worked 
between 50 to 70 hours per week.  He noted he had made an 
attempt to decrease his work hours and increase his leisure 
activities.  He stated he had increased his visiting with his 
son, brother, sister, and parents to once or twice a week.  
The veteran reported he had a few friends but did not 
socialize much.  He noted that previously, he had been "very 
socially isolated."  The veteran stated he had intrusive 
thoughts about Vietnam on "almost" a daily basis.  He 
stated he also had nightmares two to three times a week, 
which would awaken him.  The veteran described himself as 
feeling cut off from other people, but noted he was 
attempting to correct that.  He reported a long history of 
feeling emotionally numb and having difficulty expressing 
positive feelings towards family members.  He described 
himself as very irritable and having periods of difficulty 
with concentration and being hypervigilant.  The veteran 
stated that his depression had been improved with the 
medication.

The veteran was described as neatly groomed.  The examiner 
stated the veteran was cooperative throughout the evaluation 
and displayed good eye contact and that his facial 
expressions were appropriate to content.  His thoughts were 
clear and logical with associations tight and without 
delusional thinking or other psychotic symptoms.  Affect was 
pleasant, although somewhat anxious and intense.  The 
examiner noted the veteran became upset while discussing a 
traumatic event in Vietnam and had to stop and gather 
himself.  The veteran described his mood range from numb to 
depression to anxious, but noted that it was somewhat better 
with the medication.  He described his sleep as inadequate, 
averaging three to five hours a night, which was worse 
without medication.  The examiner stated there were no 
difficulties with suicidal ideation or intent.  He stated the 
veteran was alert and oriented times three but noted the 
veteran complained that his concentration was variable.  
Insight and judgment were good.  The examiner noted that the 
veteran's results of the Minnesota Multiphasic Personality 
Inventory showed a tremendous effort on behalf of the veteran 
to repress and deny his symptomatology.  He stated there was 
a good deal of depressive symptomatology, and that it was 
clear the veteran was very anxious as well.  He noted the 
veteran felt emotionally and socially alienated, which caused 
him to lead a fairly isolated existence.  

The examiner stated the veteran had spent many years 
attempting to suppress his symptoms by staying focused on 
work and leading an isolated existence.  He added the 
veteran's post-traumatic stress disorder symptoms had taken a 
"significant toll on his life both socially and 
occupationally."  He noted the veteran reported that his 
symptomatology was improving a bit with the counseling.  The 
examiner entered diagnoses of post-traumatic stress disorder 
and major depression and assigned a GAF score of 52 now and 
in the past year.  

An August 2000 VA outpatient treatment report shows that the 
veteran described feeling stressed at work but managing 
better.  The examiner stated the veteran's affect was 
appropriate and his mood was euthymic.  The veteran denied 
suicidal/homicidal ideas, intent, or plan and alcohol or drug 
abuse.  He reported continuing to have nightmares but less 
intrusive thoughts.  He stated he had better motivation and 
felt more positive about life.  The veteran stated when he 
would get upset, he would be able to regroup and resolve the 
problem.  The examiner stated the veteran was gaining more 
insight into his emotional problems and was more aware of his 
feelings and able to cope with his problems.  He entered an 
assessment of "progressing adequately."  He assigned a GAF 
score of 55.

An October 2000 VA treatment report shows that the examiner 
described the veteran's affect as appropriate.  Mood was 
described as "up and down."  The veteran denied any 
suicidal/homicidal ideas, intent, or plan.  He stated he was 
sleeping well with the medication.  The veteran reported that 
he was still very sensitive and cried easily.  He also stated 
he continued to have nightmares, intrusive thoughts, 
flashbacks, and startled responses.  The veteran stated he 
remained reclusive and hypervigilant.  He reported episodes 
of anxiety and difficulty with concentration in not being 
able to finish tasks on time due to difficulty focusing.  The 
examiner stated the veteran's progress was variable and 
assigned a GAF score of 55.  

A November 2000 VA outpatient treatment report shows that the 
veteran described himself as more anxious and more upset 
lately, which the examiner thought might be due to his 
medication.  Affect was appropriate, and mood remained 
depressed.  The veteran denied suicidal/homicidal ideas, 
intent, or plan.  He was sleeping well with medication and 
denied any alcohol or drug abuse.  The veteran reported that 
his post-traumatic stress disorder had increased.  He stated 
he was having a hard time focusing and had difficulties 
finding a good balance.  He noted he had cut his medication 
in half and that he had regressed since that time.  The 
examiner stated the veteran's progress had been slowed due to 
decreasing the medication.  He assigned a GAF score of 50.

A December 2000 VA outpatient treatment report shows that the 
veteran stated he was feeling better with the medication 
change.  Affect was appropriate, and mood remained depressed.  
The veteran denied suicidal/homicidal ideas, intent, or plan.  
Sleeping remained variable.  The veteran reported he was 
thinking more positively at that time and making better steps 
towards getting better.  He stated his anger was getting 
better and he was able to think and rationalize before acting 
out.  The veteran stated he was also able to tolerate some 
smaller groups of people.  He noted he had gone to a movie 
with his friends.  The examiner stated the veteran remained 
hypervigilant with some flashbacks and some decreased 
concentration.  He entered an assessment that the veteran was 
progressing well.  He assigned a GAF score of 57. 

A February 2001 VA outpatient treatment report shows that the 
veteran's affect was appropriate and mood remained depressed.  
The veteran denied suicidal/homicidal ideas, intent, or plan.  
He reported he was sleeping poorly because he was opening up 
the traumatic experiences from Vietnam during counseling 
sessions.  He stated he continued to have nightmares, 
intrusive thoughts, flashbacks, panic attacks, and poor 
concentration.  The examiner noted the veteran's anger 
problems were in better control.  The veteran stated he was 
still working but noted he had to drop some customers because 
he could not concentrate on what he was doing, which the 
examiner stated was probably due to the lack of sleep.  The 
examiner entered an assessment that the veteran was still 
having recurrent symptoms of post-traumatic stress disorder.  
He assigned a GAF score of 50.  

An April 2001 VA outpatient treatment report shows that the 
veteran stated he was not doing well, as he had a lot of 
family problems that he was dealing with at that time.  For 
example, his brother was going through a divorce and had been 
staying at the veteran's residence.  He stated he was also 
helping his 13-year-old nephew, who was having problems with 
his mother and that the nephew would most likely end up 
staying with the veteran as well.  He stated that the 
increased number of people at his house and the added noise 
had increased stress on him had affected his job performance.  
The veteran noted that his nightmares were not as bad as long 
as he was able to sleep better.  He added that intrusive 
thoughts, anger, and anxiety had increased lately.  The 
examiner stated the veteran's affect was appropriate and that 
his mood remained anxious but less depressed.  The veteran 
denied suicidal/homicidal ideas, intent, or plan.  He 
reported he was sleeping poorly due to too much worry.  The 
examiner entered an assessment that the veteran was having 
problems causing increased stress and anxiety and assigned a 
GAF score of 52.

In a July 2001 statement, the veteran asserted that he had 
lost his marriage and his relationships with his immediate 
family over the years because of post-traumatic stress 
disorder.  He stated he had not been the same person since he 
returned from Vietnam and felt that he may never be able to 
have a meaningful relationship again.  The veteran stated he 
had to fight back panic attacks and depression on a daily 
basis.  He added he avoided "almost" all social activities 
"most " of the time because it was difficult to interact 
with people.  Lastly, he stated he lost sleep due to 
nightmares.

A September 2001 VA optometrist shows that the veteran 
reported he was doing a little better now and was more 
hopeful about his progress.  The examiner stated that the 
veteran's affect was appropriate and that his mood was less 
depressed.  The veteran denied suicidal/homicidal ideas, 
intent, or plan.  He reported his sleeping remained variable.  
The veteran stated he still had the same post-traumatic 
stress disorder symptoms but that they were less intense, 
except for his nightmares.  The examiner stated the veteran 
had more insight into his emotional problems and utilized the 
techniques that he had learned from counseling.  The 
assessment was "Improvement noted."  The examiner assigned 
a GAF score of 58.

A March 2002 VA outpatient treatment report shows that the 
veteran stated that nothing had changed since his last visit.  
His affect was described as appropriate.  The examiner stated 
the veteran's mood remained variable depending on situations 
and stress at work and at home.  The veteran denied 
suicidal/homicidal ideas, intent, or plan.  He stated that 
his sleeping was not good.  He described himself as feeling 
tired most of the time and wondered whether this was due to 
some physical problems.  The veteran stated he continued to 
have nightmares, intrusive thoughts, which were almost daily, 
startled responses, some anxiety episodes, and occasional 
anger.  He noted he was trying his best to control these from 
occurring.  He denied flashbacks and stated he remained 
reclusive.  The veteran stated he had no confidence to 
venture going out and preferred to work alone and do 
orthotics in the basement of his home.  He reported he played 
golf with a group of familiar friends.  He stated he declined 
to participate with the post-traumatic stress disorder 
program because he did not like being with strangers, which 
made him more tense, anxious, and depressed.  The examiner 
stated the veteran remained about the same as his last visit 
and assigned a GAF score of 55.

A June 2002 VA outpatient treatment report shows that the 
veteran stated he was not doing well or sleeping well.  His 
affect was appropriate and his mood remained depressed.  The 
veteran stated he had no energy/ambition to do a lot of 
things at home.  He denied suicidal/homicidal ideas, intent, 
or plan.  The veteran stated he was not sleeping well, felt 
more depressed, and had more anxiety attacks, increased 
nightmares, intrusive thoughts, and would get angry easily.  
He reported he would isolate himself and avoided people.  He 
stated he was working but not as much as he liked to because 
he was having problems with concentration and lack of 
motivation.  The examiner stated the veteran remained 
depressed, anxious, and having problems with insomnia.  He 
assigned a GAF score 50.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003), which 
addresses post-traumatic stress disorder, the criteria and 
evaluations are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent.  The veteran 
has consistently reported having nightmares, intrusive 
thoughts, panic attacks, and sleep difficulties.  His affect 
has been described as appropriate every time he has been seen 
by a counselor or psychiatrist.  The veteran is somewhat 
socially isolative and withdrawn from others, but has made 
efforts to better his relationships with his family.  
Additionally, the veteran has a small group of friends with 
whom he hangs out.  The veteran has consistently denied any 
suicidal or homicidal ideations.  He has been described as 
being oriented times three, having insight into his emotional 
problems, and having good judgment.  The veteran has 
complained of concentration problems, which have affected his 
work.  The veteran has remained in the same job for the past 
15 to 20 years.  He is described as depressed and anxious, 
and the veteran has varying levels of depression, as 
evidenced in the treatment records.  The Board finds that the 
above-described symptoms, and the other symptoms reported in 
the VA and Vet Center treatment reports, are indicative of no 
more than a 50 percent evaluation.

This determination is supported by medical professionals's 
assignment of GAF scores of between 50 and 58.  Although the 
GAF score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 50 (which falls into the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of between 51 and 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  The Board finds 
that these GAF scores establish that the veteran's post-
traumatic stress disorder is no more than 50 percent 
disabling, which contemplates a "serious" disability.  

The Board must now determine whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress disorder 
and finds that such is not the case.  The veteran does not 
meet the criteria for the next higher evaluation.  In 
considering the criteria under the 70 percent evaluation, the 
veteran has consistently denied both suicidal and homicidal 
ideations.  The Board is aware that when the veteran was seen 
in March 2000, he reported he had felt suicidal three years 
prior when he and his wife were going through a divorce.  
However, the evidence of record shows no current findings of 
suicidal ideation.  In fact, almost all the medical evidence 
of record shows his consistent denial of any such thoughts.  
There is no evidence of obsessional rituals which interfere 
with routine activities.  The veteran's speech has not been 
described as illogical.  In fact, the treatment records show 
that the veteran has very logical thoughts.  It is clear that 
he is bothered by his post-traumatic stress disorder symptoms 
and attempts work on how to deal with his symptoms so that he 
can function better.  That is not the sign of an illogical 
person.  The VA psychiatrist has noted in several treatment 
records that the veteran has insight into his condition.  In 
March 2000, the veteran stated he wanted to deal with his 
problems and would do whatever it took to get better for 
himself.  He has made efforts to better his relationships 
with his family-his children, his sibling, and his parents.  
He recognizes that his natural inclination is to be 
reclusive, but takes steps to change that by making plans 
with his sibling and going to the movies with friends.  Such 
behavior is evidence against a finding that the veteran's 
post-traumatic stress disorder would meet the criteria for a 
70 percent evaluation.

The veteran has remained in the same job for 15 to 20 years, 
which shows stability in his ability to work.  While he is 
working by himself, such type of job is conducive for someone 
whose inclination is to be reclusive from others.  The 
veteran is clearly goal directed, as it bothers him when he 
cannot put forth his full concentration on work.  
Additionally, neither the veteran nor any examiner have 
described the veteran having near continuous or constant 
depression affecting the ability to function independently, 
appropriately, or effectively or that the veteran has 
symptoms that even remotely reach this level of severity.  
The veteran has varying levels of depression, and they do 
affect his ability to socialize and work, which the 
50 percent evaluation contemplates.  The veteran has not 
reported having any unprovoked violent attacks.  Further, 
there is no evidence of spatial disorientation.  The veteran 
has consistently been reported as being appropriate during 
treatment sessions, and in the July 2000 examination report, 
the examiner stated he was oriented time three.  The 
veteran's personal appearance has been described as neat, 
which is evidence against a finding of neglect of personal 
appearance and hygiene.  The veteran has difficulty in 
adapting to stressful circumstances, but he also clearly 
makes an effort to better himself when exposed to a stressful 
situation.  Thus, even while the veteran may have a few of 
the symptoms that could fall under the 70 percent evaluation, 
the preponderance of the evidence is against a finding that 
any more than a 50 percent evaluation is warranted in this 
case. 

As to the inability to establish and maintain effective 
relationships, the Board notes that the veteran has 
relationships with his siblings, his parents, his children, a 
nephew, and has a small group of friends.  This is evidence 
against a finding of an "inability" to establish and 
maintain effective relationships.  The veteran was allowing 
his brother to stay with him as his brother was going through 
a tough time.  He also indicated that he was helping out his 
nephew in problems that the nephew was having.  The veteran 
reported he had gone to the movies with a small group of 
friends.  He has stated that he does not have many friends, 
but the Board notes that he has friends with whom he makes 
plans.  The 50 percent evaluation contemplates difficulty in 
establishing and maintaining social relationships.  

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation for post-traumatic stress disorder.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For 
example, the Board has considered the veteran's report of 
continuous nightmares and intrusive thoughts, and still 
believes that even accepting that the veteran has these 
symptoms that no more than a 50 percent evaluation is 
warranted.  Continuous nightmares, difficulty sleeping, and 
having intrusive thoughts would fall under the "disturbances 
of motivation and mood," "panic attacks more than once a 
week," and possibly "impaired judgment," which criteria 
fall under the 50 percent evaluation.  Additionally, the 
evidence of record shows that the symptoms described above 
are not so severe that they are affecting the veteran's 
ability to function to the point that the 70 percent 
evaluation would be implicated.  The 70 percent evaluation 
essentially contemplates a person who is not functioning 
remotely well in society, both with respect to work and 
social settings, and whose thoughts are not based in reality 
(obsessional rituals which interfere with routine activities, 
speech intermittently illogical, spatial disorientation, 
neglect of personal appearance).  Again, as stated above, the 
veteran is able to function in society and has not shown any 
evidence of having thoughts that are not based in reality.  
In fact, the veteran's insight into his post-traumatic stress 
disorder symptoms shows the opposite of this.  The Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's post-traumatic stress disorder 
would fall under the 70 percent evaluation.  

The veteran's representative has asserted that the VA 
examiner's comment that post-traumatic stress disorder had 
taken a "significant toll" on the veteran's life both 
occupationally and socially would be evidence establishing 
that the veteran warranted a higher evaluation.  The 
50 percent evaluation contemplates a "significant" 
disability.  The veteran has had three jobs since he returned 
from Vietnam, which shows that he has the capability to hold 
a job for long periods of time.  The veteran is able to 
function independently, appropriately, and effectively.  
While his work has been affected due to his post-traumatic 
stress disorder symptoms, he is still working full time in a 
job that he has had for at least 15 years.  Further, while 
the veteran's severity of his depression has varied during 
the appeal period, the 50 percent evaluation contemplates 
"considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See 38 C.F.R. § 4.1 (2003).

Additionally, the veteran's representative asserted that the 
Board should give more probative value to the clinical 
findings than to the GAF scores assigned in determining that 
a higher evaluation is warranted.  The Board has done just 
that, as it finds that clinical findings are, under the facts 
of this case, more probative of the level of severity of the 
disability at issue.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected post-
traumatic stress disorder was worse than the 30 percent 
evaluation that was initially assigned, he was correct, and 
the RO subsequently granted him a 50 percent evaluation.  To 
the extent that the veteran has asserted that he warrants 
more than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence is against a finding that any 
more than a 50 percent evaluation is warranted, for all the 
reasons stated above.  Again, the findings made by 
professionals, to include medical professionals, have shown 
that the veteran's disability is no more than 50 percent 
disabling.  The veteran has asserted more severe symptoms 
than those reported by the professionals.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Regardless, even accepting the veteran's report of his 
symptoms as true, his symptomatology does not meet the 
criteria for the next higher evaluation.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 50 percent for post-traumatic stress disorder, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for post-
traumatic stress disorder are clearly contemplated in the 
Schedule and that the veteran's service-connected 
disabilities are not exceptional nor unusual such as to 
preclude the use of the regular rating criteria.  While the 
veteran has reported he has lessened his workload, he has not 
given any indication that his post-traumatic stress disorder 
symptoms have caused a marked interference with his work.  In 
fact, the evidence of record shows only a minor interference 
with work.  The veteran has not been hospitalized for his 
post-traumatic stress disorder symptoms.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
post-traumatic stress disorder has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



